Title: University of Virginia: Statement of Finances, 3 Apr. 1826, 3 April 1826
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    75.Students of last year85.New comers.160.pay University rent @ 15.D.240015Outboarders 145pay Dormitory rent @ 8.D11603560Annuity for 1826.15,000Salaries of 7. Professors10,500Rent of 6. Hotels1,200 Law Professor 8. months1000Dormitory rent 145. @ 8.D1,160Libraria150University rent 160. @ 15.D2,400Secretary of Faculty50.Duties on Marble reclaimedabt3,000Ordinary expences of establishment3,500.Arrearages of Sbscrptns. sperate4,210.57Debts to Individuals4,529.28Debts due from Individuals311.69To finish Anatomical theatre  [Suppose2,000Rents of last year, still due407.224. oval rooms & presses for use1,278.6327,689.48Clock and bell1,000.Cash in hand 3,048.89Fire engine600. 30,738.3724,607.91Debt to Library fund8,247
                        
                    